Wilde, J.
The general question on which the decision of this case depends is, whether Hill, the principal obligor in the bond sued, did, after giving said bond, go without the prison limits without being first lawfully discharged.
The first objection made to the validity of the discharge is, that there was no legal and sufficient notice given to the plaintiffs of the said Hill’s intention to take the benefit of the poor debtors’ oath. The return of the officer sets forth that he had served the citation to appear, &c. on the plaintiffs, “ by leaving a true and attested copy of the above at their last and usual place of abode.” It is objected, that a copy ought to have been left at the last and usual place of abode of each of the plaintiffs, or that the citation ought to have been read to each, as the statute directs ; and the case of Putnam v. Longley, 11 Pick. 487, is relied on in support of the objection. But' there is a material distinction between the returns of the officers in that case and in this. In that case, the service was made on one of the plaintiffs named in the return of the officer, and there was no other service. In the present case, the officer returns that he had served the citation on all the plaintiffs, and this must be taken to be true ; and the only question is, whether one copy, left at the last and usual place of abode of all the plaintiffs, would be a good service. And there can be no doubt that it would be. If they had the same place of abode, there could be no reason to require the officer to leave three copies. Whether the plaintiffs had, at the time of the service, the same place of abode or not, is a question that cannot now be inquired into. The return must be taken to be true, unless it contains some repugnancy. If the fact certified may be true, it is to be so taken and considered ; am. paroi evidence to prove its falsity is inadmissible, ex c-cpt in a suit against the officer for a false return.
*175Another objection made to the sufficiency of the notice is, that the citation does not correctly describe the judgment on which execution issued. In the citation, it is described as ceing for $427-44 damages, and $ 22-53 costs of suit; and in the bond it is described, rightly as it is said, for the same sum damage, and $ 22-28 costs of suit. This is a slight inaccuracy, but there is no substantial variance. The only difference is, that the citation includes 25 cents for the execution, which the bond does not. The plaintiffs could not have been misled by such a slight verbal inaccuracy. If the citation had described the judgment as it was described in the bond, and had added “ with 25 cents more for the execution,” there would have been no material variance, for the identity could not be doubted. And such, substantially, is the description of the judgment contained in the citation.

Judgment for the defendants